 

Exhibit 10.277

 

Texas

Loan No. 341018

RECORDING REQUESTED BY

 

    WHEN RECORDED MAIL TO  

 

The Northwestern Mutual Life Ins. Co.

720 East Wisconsin Avenue - Rm N16WC

Milwaukee, WI 53202

Attn: Catherine L. Delano

 

SPACE ABOVE THIS LINE FOR RECORDER'S USE



 

 

This instrument was prepared by James L. McFarland, Attorney, for The
Northwestern Mutual Life Insurance Company, 720 East Wisconsin Avenue,
Milwaukee, WI, 53202.

 

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S
LICENSE NUMBER.

 

DEED OF TRUST and SECURITY AGREEMENT

 

THIS DEED OF TRUST and SECURITY AGREEMENT is made as of the 22nd day of October,
2015 between BR CARROLL KELLER CROSSING, LLC, a Delaware limited liability
company, whose mailing address is c/o Carroll Organization, 3340 Peachtree Road
NE, Suite 2250, Atlanta, GA, 30326, Attn: Eddy Chan, herein (said
Grantor/Trustor, whether one or more in number) called "Grantor", and KEVIN L.
WESTRA, whose mailing address is 15455 Dallas Parkway, Suite 1080, Addison, TX,
75001, herein called "Trustee", and THE NORTHWESTERN MUTUAL LIFE INSURANCE
COMPANY, a Wisconsin corporation, whose mailing address is 720 E. Wisconsin
Avenue, Milwaukee, WI, 53202, herein called "Beneficiary":

 

WITNESSETH, That Grantor, in consideration of the indebtedness herein mentioned,
does hereby irrevocably bargain, sell, grant, transfer, assign and convey unto
Trustee, in trust, with power of sale and right of entry and possession, the
following property (herein referred to as the "Property"):

 

 1 

 

 

A.The land in the City of Fort Worth, County of Tarrant, State of Texas,
described in Exhibit "A" attached hereto and incorporated herein (the "Land");

 

B.All easements, appurtenances, tenements and hereditaments belonging to or
benefiting the Land, including but not limited to all waters, water rights,
water courses, all ways, trees, rights, liberties and privileges;

 

C.All improvements to the Land, including, but not limited to, all buildings,
structures and improvements now existing or hereafter erected on the Land (the
"Improvements"); all fixtures and equipment of every description belonging to
Grantor which are or may be placed or used upon the Land or attached to the
buildings, structures or improvements, including, but not limited to, all
engines, boilers, elevators and machinery, all heating apparatus, electrical
equipment, air-conditioning and ventilating equipment, water and gas fixtures,
and all furniture and easily removable equipment; all of which, to the extent
permitted by applicable law, shall be deemed an accession to the freehold and a
part of the realty as between the parties hereto; and

 

D.Grantor's interest in all articles of personal property of every kind and
nature whatsoever, including, but not limited to all carpeting, draperies,
ranges, microwave ovens, refrigerators, dishwashers, easily removable equipment
and fixtures, furniture, and dehumidification equipment, now or hereafter
located upon the Land or in or on the buildings and improvements and now owned
or leased by Grantor or hereafter acquired or leased by Grantor.

 

Grantor agrees not to sell, transfer, assign or remove anything described in B,
C and D above now or hereafter located on the Land without prior written consent
from Beneficiary unless (i) such action does not constitute a sale or removal of
any buildings or structures or the sale or transfer of waters or water rights
and (ii) such action results in the substitution or replacement with similar
items of equal value.

 

Without limiting the foregoing grants, Grantor hereby pledges to Beneficiary,
and grants to Beneficiary a security interest in, all of Grantor's present and
hereafter acquired right, title and interest in and to the Property and any and
all

 

 2 

 

 

E.cash and other funds now or at any time hereafter deposited by or for Grantor
on account of tax, special assessment, replacement or other reserves required to
be maintained pursuant to the Loan Documents (as hereinafter defined) with
Beneficiary or a third party, or otherwise deposited with, or in the possession
of, Beneficiary pursuant to the Loan Documents; and

 

F.surveys, soils reports, environmental reports, guaranties, warranties,
architect's contracts, construction contracts, drawings and specifications,
applications, permits, surety bonds and other contracts relating to the
acquisition, design, development, construction and operation of the Property;
and

 

G.accounts, chattel paper, deposit accounts, instruments, equipment, inventory,
documents, general intangibles, letter-of-credit rights, investment property and
all other personal property of Grantor, (including, without limitation, any and
all rights in the property name "The Sovereign") and

 

H.present and future rights to condemnation awards, insurance proceeds or other
proceeds at any time payable to or received by Grantor on account of the
Property or any of the foregoing personal property.

 

All personal property hereinabove described is hereinafter referred to as the
"Personal Property".

 

If any of the Property is of a nature that a security interest therein can be
perfected under the Uniform Commercial Code, this instrument shall constitute a
security agreement and financing statement if permitted by applicable law and
Grantor authorizes Beneficiary to file a financing statement describing such
Property and, at Beneficiary's request, agrees to join with Beneficiary in the
execution of any financing statements and to execute any other instruments that
may be necessary or desirable, in Beneficiary's determination, for the
perfection or renewal of such security interest under the Uniform Commercial
Code.

 

TO HAVE AND TO HOLD the same unto Trustee for the purpose of securing:

 

(a) Payment to the order of Beneficiary of the indebtedness evidenced by that
certain Promissory Note of even date herewith (and any restatement, extension or
renewal thereof and any amendment thereto) executed by Grantor for the principal
sum of TWENTY-EIGHT MILLION EIGHT HUNDRED EIGHTY THOUSAND DOLLARS, with final
maturity no later than November 10, 2022 and with interest as therein expressed
(which Promissory Note, as such instrument may be amended, restated, renewed and
extended, is hereinafter referred to as the "Note"), it being recognized that
the funds may not have been fully advanced as of the date hereof but may be
advanced in the future in accordance with the terms of a written contract; and

 

 3 

 

 

(b) Payment of all sums that may become due Beneficiary under the provisions of,
and the performance of each agreement of Grantor contained in, the Loan
Documents.

 

"Loan Documents" means this instrument, the Note, that certain Loan Application
dated September 30, 2015 from Grantor to Beneficiary and that certain acceptance
letter issued by Beneficiary dated October 22, 2015 (together, the
"Commitment"), that certain Absolute Assignment of Leases and Rents of even date
herewith between Grantor and Beneficiary (the "Absolute Assignment"), that
certain Certification of Borrower of even date herewith, any other supplements
and authorizations required by Beneficiary and any other agreement entered into
or document executed by Grantor and delivered to Beneficiary in connection with
the indebtedness evidenced by the Note, except for that certain Environmental
Indemnity Agreement of even date herewith given by Carroll Multifamily Real
Estate Fund III, LP, a Delaware limited partnership, (the "Carroll Principal")
and Bluerock Residential Growth REIT, Inc., a Maryland corporation, (the "BR
Principal") (the Carroll Principal and the BR Principal are herein collectively
referred to as the "Principals") and Grantor to Beneficiary (the "Environmental
Indemnity Agreement"), as any of the foregoing may be amended from time to time.

 

TO PROTECT THE SECURITY OF THIS DEED OF TRUST, GRANTOR COVENANTS AND AGREES:

 

Payment of Debt. Grantor agrees to pay the indebtedness hereby secured (the
"Indebtedness") promptly and in full compliance with the terms of the Loan
Documents.

 

Ownership. Grantor represents that it owns the Property and has good and lawful
right to convey the same and that the Property is free and clear from any and
all encumbrances whatsoever, except as appears in the title policy accepted by
Beneficiary on the Loan Closing Date (as defined in the Commitment). Grantor
does hereby forever warrant and shall forever defend the title and possession
thereof against the claims of any and all persons whomsoever.

 

Maintenance of Property and Compliance with Laws. Grantor agrees to keep the
buildings and other improvements now or hereafter erected on the Land in good
condition and repair; not to commit or suffer any physical waste; to comply with
all laws, rules and regulations affecting the Property; and, subject to the
rights of tenants under any leases of the Property, to permit Beneficiary to
enter at all reasonable times for the purpose of inspection and of conducting,
in a reasonable and proper manner, such tests as Beneficiary determines to be
necessary in order to monitor Grantor's compliance with applicable laws and
regulations regarding hazardous materials affecting the Property.

 

 4 

 

 

Tenants Using Chlorinated Solvents. Grantor agrees not to lease any of the
Property, without the prior written consent of Beneficiary, to (i) dry cleaning
operations that perform dry cleaning on site with chlorinated solvents or (ii)
any other tenants that use chlorinated solvents in the operation of their
businesses.

 

Business Restriction Representation and Warranty. Grantor represents and
warrants that each of Grantor, all persons and entities owning (directly or
indirectly) more than a 5% ownership interest in Grantor, and the Principals:
(i) is not, and shall not become, a person or entity with whom Beneficiary is
restricted from doing business under regulations of the Office of Foreign Assets
Control ("OFAC") of the Department of the Treasury (including, but not limited
to, those named on OFAC's Specially Designated Nationals and Blocked Persons
list) or under any statute, executive order (including, but not limited to, the
September 24, 2001 Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action; (ii) is not, and shall not become, a person or
entity with whom Beneficiary is restricted from doing business under the
International Money Laundering Abatement and Financial Anti-Terrorism Act of
2001 or the regulations or orders thereunder; and (iii) is not knowingly engaged
in, and shall not knowingly engage in, any dealings or transaction or be
otherwise associated with such persons or entities described in (i) or (ii)
above.

 

Insurance. Grantor agrees to keep the Property insured for the protection of
Beneficiary and Beneficiary's wholly owned subsidiaries and agents in such
manner, in such amounts and in such companies as Beneficiary may from time to
time approve provided that such insurance, such amounts, and such companies are
required by other institutional lenders for similar properties, and to keep the
policies therefor (or certified copies thereof), properly endorsed, on deposit
with Beneficiary, or at Beneficiary's option, to keep evidence of insurance
acceptable to Beneficiary evidencing all insurance coverages required hereunder
on deposit with Beneficiary, which evidence shall reflect at least thirty (30)
days notice of cancellation to Beneficiary and shall list Beneficiary as the
certificate holder or as a similar additional interest with Beneficiary's
correct mailing address and the loan number assigned to the loan (341018); if
Grantor requests Beneficiary to accept a different form of evidence, Beneficiary
shall not unreasonably withhold its consent, provided, a copy of a standard
mortgagee endorsement in favor of Beneficiary stating that the insurer shall
provide at least thirty (30) days notice of cancellation to Beneficiary
accompanies such evidence. Grantor shall furnish Beneficiary with renewals of
all applicable insurance evidence no later than the actual insurance expiration
date.

 

COLLATERAL PROTECTION INSURANCE NOTICE.  TEXAS FINANCE CODE SECTION 307.052
COLLATERAL PROTECTION INSURANCE NOTICE: (A) GRANTOR IS REQUIRED TO: (i) KEEP THE
PROPERTY INSURED AGAINST DAMAGE IN THE AMOUNT BENEFICIARY SPECIFIES; (ii)
PURCHASE THE INSURANCE FROM AN INSURER THAT IS AUTHORIZED TO DO BUSINESS IN THE
STATE OF TEXAS OR AN ELIGIBLE SURPLUS LINES INSURER; AND (iii) NAME BENEFICIARY
AS THE PERSON TO BE PAID UNDER THE POLICY IN THE EVENT OF A LOSS; (B) GRANTOR
MUST, IF REQUIRED BY BENEFICIARY, DELIVER TO BENEFICIARY A COPY OF THE POLICY
AND PROOF OF THE PAYMENT OF PREMIUMS; AND (C) IF GRANTOR FAILS TO MEET ANY
REQUIREMENT LISTED HEREIN, BENEFICIARY MAY OBTAIN COLLATERAL PROTECTION
INSURANCE ON BEHALF OF GRANTOR AT GRANTOR'S EXPENSE.

 

 5 

 

 

If the Property shall be damaged or destroyed, in whole or in part, by fire or
other casualty, Grantor shall give prompt written notice thereof to Beneficiary.
Following the occurrence of a casualty, Grantor, subject to receipt of insurance
proceeds, shall promptly proceed to restore, repair, replace or rebuild the
Improvements to be of at least equal value and of substantially the same
character as prior to such damage or destruction, all to be effected in
accordance with applicable law. Except as provided below, insurance loss
proceeds from all property insurance policies, whether or not required by
Beneficiary (less expenses of collection) shall, at Beneficiary's option, be
applied on the Indebtedness, whether due or not, or to the restoration of the
Property, or be released to Grantor, but such application or release shall not
cure or waive any default under any of the Loan Documents. If Beneficiary elects
to apply the insurance loss proceeds on the Indebtedness, no prepayment fee
shall be due thereon.

 

Notwithstanding the foregoing, Beneficiary agrees that if the insurance loss
proceeds are less than the unpaid principal balance of the Note and if the
casualty occurs prior to the last year of the term of the Note and restoration
of the Property can be completed prior to the end of the term of the Note, then
the insurance loss proceeds (less expenses of collection, if any, actually
incurred by Beneficiary) shall be applied to restoration of the Property to its
condition prior to the casualty, subject to satisfaction of the following
conditions:

 

(a)There is no existing Event of Default at the time of casualty.

 

(b)The casualty insurer has not denied liability for payment of insurance loss
proceeds to Grantor as a result of any act, neglect, use or occupancy of the
Property by Grantor or any tenant of the Property.

 

(c)Beneficiary shall be reasonably satisfied that all insurance loss proceeds so
held, together with supplemental funds to be made available by Grantor, if any,
shall be sufficient to complete the restoration of the Property. Any remaining
insurance loss proceeds shall be released to Grantor.

 

(d)If required by Beneficiary, Beneficiary shall be furnished a satisfactory
report addressed to Beneficiary from an environmental engineer or other
qualified professional satisfactory to Beneficiary to the effect that no adverse
environmental impact to the Property resulted from the casualty.

 

 6 

 

 

(e)Beneficiary shall release casualty insurance proceeds as restoration of the
Property progresses provided that Beneficiary is furnished satisfactory evidence
of the costs of restoration and if, at the time of such release, there shall
exist no Non-Monetary Default (as hereinafter defined) under the Loan Documents
with respect to which Beneficiary shall have given Grantor notice pursuant to
the "Notice of Default" provision herein and no Monetary Default (as hereinafter
defined). If Beneficiary shall give Grantor notice of a Non-Monetary Default or
a Monetary Default shall occur, Beneficiary shall have no further obligation to
release insurance loss proceeds hereunder unless such default is cured within
the cure period set forth in the "Notice of Default" provision herein. If the
estimated cost of restoration exceeds $500,000.00, (i) the drawings and
specifications for the restoration shall be approved by Beneficiary (in its
reasonable discretion) in writing prior to commencement of the restoration, and
(ii) Beneficiary shall receive an administration fee equal to one-half percent
(0.5%) of the cost of restoration.

 

(f)Prior to each release of funds, Grantor shall obtain for the benefit of
Beneficiary an endorsement to Beneficiary's title insurance policy insuring
Beneficiary's lien as a first and valid lien on the Property subject only to
liens and encumbrances theretofore approved by Beneficiary.

 

(g)Grantor shall pay all costs and expenses actually incurred by Beneficiary,
including, but not limited to, reasonable outside legal fees, title insurance
costs, third-party disbursement fees, third-party engineering reports and
inspections deemed necessary by Beneficiary.

 

(h)All reciprocal easement and operating agreements benefiting the Property, if
any, shall remain in full force and effect between the parties thereto on and
after restoration of the Property.

 

(i)Beneficiary shall be reasonably satisfied that the Property, when restored to
its condition prior to the casualty, can be leased at rental amounts equal to or
greater to those in place prior to the casualty to former tenants or new
tenants.

 

Condemnation. Grantor hereby assigns to Beneficiary (i) any award and any other
proceeds resulting from damage to, or the taking of, all or any portion of the
Property, and (ii) the proceeds from any sale or transfer in lieu thereof
(collectively, "Condemnation Proceeds") in connection with condemnation
proceedings or the exercise of any power of eminent domain or the threat thereof
(hereinafter, a "Taking"); the Condemnation Proceeds, may, at Beneficiary's
option, be applied on the Indebtedness, whether due or not, or be released to
Grantor, but such application or release shall not cure or waive any default
under any of the Loan Documents unless such application or release is in
accordance with the provisions of the Loan Documents and in fact cures an
existing default.

 

 7 

 

 

Notwithstanding the foregoing, if the Condemnation Proceeds are less than the
unpaid principal balance of the Note and the Taking occurs prior to the last
year of the term of the Note and restoration of the Property can be completed
prior to the end of the term of the Note, such Condemnation Proceeds (less
expenses of collection) shall be applied to restoration of the Property to
substantially the same condition as existed prior to the Taking, provided that
restoration or replacement of the Improvements to their functional and economic
utility prior to the Taking is possible and further subject to satisfaction of
the following conditions:

 

(a)There is no existing Event of Default at the time of the Taking.

 

(b)Beneficiary shall be reasonably satisfied that all Condemnation Proceeds so
held, together with supplemental funds to be made available by Grantor, if any,
shall be sufficient to complete the restoration of the Property. Any remaining
Condemnation Proceeds shall be released to Grantor.

 

(c)If required by Beneficiary, Beneficiary shall be furnished a satisfactory
report addressed to Beneficiary from an environmental engineer or other
qualified professional satisfactory to Beneficiary to the effect that no adverse
environmental impact to the Property resulted from the Taking.

 

(d)Beneficiary shall release Condemnation Proceeds as restoration of the
Property progresses provided that Beneficiary is furnished satisfactory evidence
of the costs of restoration and if, at the time of such release, there shall
exist no Non-Monetary Default under the Loan Documents with respect to which
Beneficiary shall have given Grantor notice pursuant to the "Notice of Default"
provision herein and no Monetary Default. If Beneficiary shall give Grantor
notice of a Non-Monetary Default or a Monetary Default shall occur, Beneficiary
shall have no further obligation to release Condemnation Proceeds hereunder
unless such default is cured within the cure period set forth in the "Notice of
Default" provision contained herein. If the estimated cost of restoration
exceeds $500,000.00, (i) the drawings and specifications for the restoration
shall be approved by Beneficiary (in its reasonable discretion) in writing prior
to commencement of the restoration, and (ii) Beneficiary shall receive an
administration fee equal to one-half percent (0.5%) of the cost of restoration.

 

(e)Prior to each release of funds, Grantor shall obtain for the benefit of
Beneficiary an endorsement to Beneficiary's title insurance policy insuring
Beneficiary's lien as a first and valid lien on the Property subject only to
liens and encumbrances theretofore approved by Beneficiary.

 

 8 

 

 

(f)Grantor shall pay all costs and expenses actually incurred by Beneficiary,
including, but not limited to, reasonable outside legal fees, title insurance
costs, third-party disbursement fees, third-party engineering reports and
inspections deemed necessary by Beneficiary.

 

(g)All reciprocal easement and operating agreements benefiting the Property, if
any, shall remain in full force and effect between the parties thereto on and
after restoration of the Property.

 

(h)Beneficiary shall be reasonably satisfied that the Property, when restored to
its condition prior to the Taking, can be leased at rental amounts equal to or
greater to those in place prior to the Taking to former tenants or new tenants.

 

Taxes and Special Assessments. Grantor agrees to pay before delinquency all
taxes and special assessments of any kind that have been or may be levied or
assessed against the Property, this instrument, the Note or the Indebtedness, or
upon the interest of Trustee or Beneficiary in the Property, this instrument,
the Note or the Indebtedness, and to procure and deliver to Beneficiary within
30 days after Beneficiary shall have given a written request to Grantor, the
official receipt of the proper officer showing timely payment of all such taxes
and assessments; provided, however, that Grantor shall not be required to pay
any such taxes or special assessments if the amount, applicability or validity
thereof shall currently be contested in good faith by appropriate proceedings
and Grantor pays all amounts in dispute to the taxing authority while the
dispute is ongoing or, if the amount in dispute exceeds $250,000.00, deposits
with Beneficiary in escrow funds sufficient to satisfy the contested amount.

 

Personal Property. With respect to the Personal Property, Grantor hereby
represents, warrants and covenants as follows:

 

(a)          Except for the security interest granted hereby, the rights of
tenants leasing any items of Personal Property, and, if any item of Personal
Property is leased by Grantor, the rights of any landlord thereof, Grantor is,
and as to portions of the Personal Property to be acquired after the date hereof
will be, the sole owner of the Personal Property, free from any lien, security
interest, encumbrance or adverse claim thereon of any kind whatsoever. Grantor
shall notify Beneficiary of, and shall indemnify and defend Beneficiary and the
Personal Property against, all claims and demands of all persons at any time
claiming the Personal Property or any part thereof or any interest therein.

 

(b)          Except as otherwise provided above and in connection with the
exercise by Grantor of its one-time transfer right pursuant to the provision
hereof entitled "Prohibition on Transfer/One-Time Transfer", Grantor shall not
lease, sell, convey or in any manner transfer the Personal Property without the
prior consent of Beneficiary.

 

 9 

 

 

(c)          Grantor is a limited liability company organized under the laws of
the State of Delaware. Until the Indebtedness is paid in full, Grantor (i) shall
not change its legal name without providing Beneficiary with thirty (30) days
prior written notice; (ii) shall not change its state of organization; and (iii)
shall preserve its existence and shall not, in one transaction or a series of
transactions, merge into or consolidate with any other entity.

 

(d)          At the request of Beneficiary, Grantor shall join Beneficiary in
executing one or more financing statements and continuations and amendments
thereof pursuant to the Uniform Commercial Code in form satisfactory to
Beneficiary, and Grantor shall pay the cost of filing the same in all public
offices wherever filing is deemed by Beneficiary to be necessary or desirable.
Grantor shall also, at Grantor's expense, take any and all other action
requested by Beneficiary to perfect Beneficiary's security interest under the
Uniform Commercial Code with respect to the Personal Property, including,
without limitation, exercising Grantor's commercially reasonable efforts to
obtain any consents, agreements or acknowledgments required of third parties to
perfect Beneficiary's security interest in Personal Property consisting of
deposit accounts, letter-of-credit rights, investment property, and electronic
chattel paper.

 

Other Liens. Grantor agrees to keep the Property and any Personal Property free
from all other liens either prior or subsequent to the lien created by this
instrument. The (i) creation of any other lien on any portion of the Property or
on any Personal Property, whether or not prior to the lien created hereby, (ii)
assignment or pledge by Grantor of its revocable license to collect, use and
enjoy rents and profits from the Property, or (iii) granting or permitting of a
security interest in or other encumbrance on the direct or indirect ownership
interests in Grantor, shall constitute a default under the terms of this
instrument; except that upon written notice to Beneficiary, Grantor may proceed
to contest in good faith and by appropriate proceedings any mechanics liens, tax
liens or judgment liens with respect to the Property or any Personal Property,
provided such contest is performed by Grantor in accordance with applicable law
and, if such lien is a tax lien, Grantor pays all amounts in dispute to the
taxing authority while the dispute is ongoing or, if the amount in dispute
exceeds $250,000.00, deposits with Beneficiary in escrow funds sufficient to
satisfy the contested amount, or, if such lien is a mechanic's lien or judgment
lien and the amount in dispute exceeds $250,000.00, Grantor deposits with
Beneficiary in escrow funds sufficient to satisfy the contested amount or bonds
over the disputed mechanic's lien or judgment lien in accordance with applicable
law as may be required by Beneficiary.

 

 10 

 

 

Indemnification, Duty to Defend and Costs, Fees and Expenses. In addition to any
other indemnities contained in the Loan Documents, Grantor shall indemnify,
defend and hold Beneficiary harmless from and against any and all losses,
liabilities, claims, demands, damages, costs and expenses (including, but not
limited to, costs of title evidence and endorsements to Beneficiary's title
insurance policy with respect to the Property and reasonable attorney fees and
other costs of defense) of this trust which may be imposed upon, incurred by or
asserted against Beneficiary, whether or not any legal proceeding is commenced
with regard thereto, in connection with: (i) the enforcement of any of
Beneficiary's or Trustee's rights or powers under the Loan Documents; (ii) the
interpretation of any of the terms and conditions of the Loan Documents, (iii)
the protection of Beneficiary's interest in the Property; or (iv) any accident,
injury to or death of persons or loss of or damage to property occurring in, on
or about the Property or on any sidewalk, curb, parking area, space or street
located adjacent thereto other than in connection with any such matters arising
out of the gross negligence or willful misconduct of Beneficiary while
Beneficiary's employees, agents, or representatives are present on the Property,
for which no indemnification will be applicable. If any claim or demand is made
or asserted against Beneficiary by reason of any event as to which Grantor is
obligated to indemnify or defend Beneficiary, then, upon demand by Beneficiary,
Grantor, at Grantor's sole cost and expense, shall defend such claim, action or
proceeding in Beneficiary's name, if necessary, by such attorneys as Beneficiary
shall approve. Notwithstanding the foregoing, Beneficiary may, in Beneficiary's
sole discretion, engage its own attorneys to defend it or assist in its defense
and Grantor shall pay the reasonable fees and disbursements of such attorneys.

 

Failure of Grantor to Act. If Grantor fails to make any payment or do any act as
herein provided, Beneficiary or Trustee may, without obligation to do so,
without notice to or demand upon Grantor and without releasing Grantor from any
obligation hereof: (i) make or do the same in such manner and to such extent as
Beneficiary may deem necessary to protect the security hereof, Beneficiary or
Trustee being authorized to enter upon the Property for such purpose; (ii)
appear in and defend any action or proceeding purporting to affect the security
hereof, or the rights or powers of Beneficiary or Trustee; (iii) pay, purchase,
contest or compromise any encumbrance, charge or lien which in the judgment of
Beneficiary appears to be prior or superior hereto; and (iv) in exercising any
such powers, pay necessary expenses, employ counsel and pay its reasonable fees.
Sums so expended and all losses, liabilities, claims, damages, costs and
expenses required to be reimbursed by Grantor to Beneficiary hereunder shall be
payable by Grantor immediately upon demand with interest from date of
expenditure or demand, as the case may be, at the Default Rate (as defined in
the Note). All sums so expended or demanded by Beneficiary and the interest
thereon shall be included in the Indebtedness and secured by the lien of this
instrument.

 

Event of Default. Any default by Grantor in making any required payment of the
Indebtedness or any default by Grantor in any provision, covenant, agreement,
warranty or certification contained in any of the Loan Documents shall, except
as provided in the two immediately succeeding paragraphs, constitute an "Event
of Default".

 

Notice of Default. A default in any payment required in the Note or any other
Loan Document, whether or not payable to Beneficiary, (a "Monetary Default")
shall not constitute an Event of Default unless Beneficiary shall have given a
written notice of such Monetary Default to Grantor and Grantor shall not have
cured such Monetary Default by payment of all amounts in default (including
payment of interest at the Default Rate, as defined in the Note, from the date
of default to the date of cure on amounts owed to Beneficiary) within five (5)
business days after the date on which Beneficiary shall have given such notice
to Grantor.

 

 11 

 

 

Any other default under the Note or under any other Loan Document (a
"Non-Monetary Default") shall not constitute an Event of Default unless
Beneficiary shall have given a written notice of such Non-Monetary Default to
Grantor and Grantor shall not have cured such Non-Monetary Default within thirty
(30) days after the date on which Beneficiary shall have given such notice of
default to Grantor (or, if the Non-Monetary Default is not curable within such
30-day period, Grantor shall not have (i) diligently undertaken and continued to
pursue the curing of such Non-Monetary Default and (ii) deposited an amount
sufficient to cure such Non-Monetary Default in an escrow account satisfactory
to Beneficiary).

 

In no event shall the notice and cure period provisions recited above constitute
a grace period for the purposes of commencing interest at the Default Rate (as
defined in the Note).

 

Substitution of Trustee. Beneficiary and its successors and assigns may for any
reason and at any time, without cause, appoint one or more persons to serve as
substitute Trustee(s) by written appointment delivered to such substitute
Trustee(s) without notice to Grantor, without notice to, or the resignation or
withdrawal by, the existing Trustee and without recordation of such written
appointment unless notice or recordation is required by the laws of the
jurisdiction in which the Property is located. Upon delivery of such
appointment, the substitute Trustee(s) shall be vested with the same title and
with the same powers and duties granted to the original Trustee.

 

Appointment of Receiver. Upon commencement of any proceeding to enforce any
right under this instrument, including foreclosure thereof, Beneficiary (without
limitation or restriction by any present or future law, without regard to the
solvency or insolvency at that time of any party liable for the payment of the
Indebtedness, without regard to the then value of the Property, whether or not
there exists a threat of imminent harm, waste or loss to the Property and
whether or not the same shall then be occupied by the owner of the equity of
redemption as a homestead) shall have the absolute right to the appointment of a
receiver of the Property and of the revenues, rents, profits and other income
therefrom, and said receiver shall have (in addition to such other powers as the
court making such appointment may confer) full power to collect all such income
and, after paying all necessary expenses of such receivership and of operation,
maintenance and repair of said Property, to apply the balance to the payment of
any of the Indebtedness then due.

 

 12 

 

 

Foreclosure. Upon the occurrence of an Event of Default, the entire unpaid
Indebtedness shall, at the option of Beneficiary, become immediately due and
payable for all purposes without any notice or demand, except as required by law
(ALL OTHER NOTICE OF THE EXERCISE OF SUCH OPTION, INCLUDING WITHOUT LIMITATION
NOTICE OF INTENT TO ACCELERATE, BEING HEREBY EXPRESSLY WAIVED), and Beneficiary
may, in addition to exercising any rights it may have with respect to the
Personal Property under the Uniform Commercial Code of the jurisdiction in which
the Property is located, institute proceedings in any court of competent
jurisdiction to foreclose this instrument as a mortgage, or to enforce any of
the covenants hereof, or Trustee or Beneficiary may (without limiting their
rights under the foregoing provisions or otherwise), either personally or by
agent or attorney in fact, enter upon and take possession of the Property and
may manage, rent or lease the Property or any portion thereof upon such terms as
Beneficiary may deem expedient, and collect, receive and receipt for all rentals
and other income therefrom and apply the sums so received as hereinafter
provided in case of sale under Trustee's power of sale.

 

Trustee is hereby further authorized and empowered, to the extent permitted by
applicable law, upon request of Beneficiary, to sell the Property, en masse or
in separate parcels (as Trustee may think best), at public auction to the
highest bidder for cash, with or without having taken possession of same. Any
such sale (including notice thereof) shall comply with the applicable
requirements, at the time of the sale, of any statute or statutes, if any,
governing sales of real property under powers of sale conferred by deeds of
trust in the jurisdiction in which the Property is located. If, at the time of
the sale, there is no statute in force in the jurisdiction in which the Property
is located that governs sales of real property under powers of sale conferred by
deeds of trust, such sale shall comply with applicable law at the time of the
sale. GRANTOR EXPRESSLY WAIVES ANY RIGHT TO A HEARING PRIOR TO SUCH SALE, TO THE
EXTENT PERMITTED BY APPLICABLE LAW. At any time during the bidding, Trustee may
require a bidding party (i) to disclose its full name, state and city of
residence, occupation, and specific business office location, and the name and
address of the principal the bidding party is representing (if applicable), and
(ii) to demonstrate reasonable evidence of the bidding party's financial ability
(or, if applicable, the financial ability of the principal of such bidding
party), as a condition to the bidding party submitting bids at the foreclosure
sale. If any such bidding party (the "Questioned Bidder") declines to comply
with the Trustee's requirement in this regard, or if such Questioned Bidder does
respond but the Trustee, in Trustee's sole and absolute discretion, deems the
information or the evidence of the financial ability of the Questioned Bidder
(or, if applicable, the principal of such bidding party) to be inadequate, then
the Trustee may continue the bidding with reservation; and in such event (A) the
Trustee shall be authorized to caution the Questioned Bidder concerning the
legal obligations to be incurred in submitting bids, and (B) if the Questioned
Bidder is not the highest bidder at the sale, or if having been the highest
bidder the Questioned Bidder fails to deliver the cash purchase price payment
promptly to the Trustee, all bids by the Questioned Bidder shall be null and
void. Trustee may, in Trustee's sole and absolute discretion, determine that a
credit bid may be in the best interest of the Grantor and Beneficiary, and elect
to sell the mortgaged Property for credit or for a combination of cash and
credit; provided, however, that the Trustee shall have no obligation to accept
any bid except an all cash bid. In the event the Trustee requires a cash bid and
cash is not delivered within a reasonable time after conclusion of the bidding
process, as specified by the Trustee, but in no event later than 3:45 p.m. local
time on the day of sale, then said contingent sale shall be null and void, the
bidding process may be recommenced, and any subsequent bids or sale shall be
made as if no prior bids were made or accepted. Upon any foreclosure sale or
sales of all or any portion of the Property under the power of sale herein
granted, Beneficiary may bid for and purchase the Property and shall be entitled
to apply all or any part of the Indebtedness as a credit to the purchase price.

 

 13 

 

 

After any sale under Trustee's power of sale pursuant to the immediately
preceding paragraph, Trustee shall make good and sufficient deeds, assignments,
and other conveyances to the purchaser or purchasers thereunder in the name of
Grantor, conveying the Property or any part thereof so sold to the purchaser or
purchasers with general warranty of title by Grantor. The legal holder of the
Indebtedness may purchase the Property or any part thereof, and it shall not be
obligatory upon the purchasers at any such sale to see to the application of the
purchase money. It is agreed that in any deeds, assignments or other conveyances
given by Trustee, any and all statements of fact or other recitals therein made
as to any act or thing having been duly done by or on behalf of Beneficiary or
by or on behalf of Trustee, shall be taken by all courts of law and equity as
prima facie evidence that such statements or recitals are true, correct, and
complete facts. Trustee shall, out of the proceeds or avails of such sale, after
first paying and retaining all fees, charges, costs of advertising the Property
and of making said sale, and attorneys' fees, pay to Beneficiary or the legal
holder of the Indebtedness the amount thereof, including all sums advanced or
expended by Beneficiary or the legal holder of the Indebtedness, with interest
from date of advance or expenditure at the Default Rate (as defined in the
Note), rendering the excess, if any, as provided by law. Such sale or sales and
said deed or deeds so made shall be a perpetual bar, both in law and equity,
against Grantor and the heirs, successors and assigns of Grantor, and all other
persons claiming the Property aforesaid, or any part thereof by, from, through
or under Grantor.

 

In addition to the above remedies, it is agreed that upon the occurrence of an
Event of Default, Beneficiary may, at its option, without demand or notice,
request the Trustee, and the Trustee shall be, and is hereby authorized and
empowered to proceed with foreclosure and sale of the Property by advertisement
or in any manner provided by the laws of the state in which the Property is
located in satisfaction of the item in default as if under a full foreclosure,
but without declaring the unmatured portion of the Indebtedness due; such sale
shall be made subject to the unmatured portion of the Indebtedness and it is
agreed that such sale shall not in any manner affect the unmatured portion of
the Indebtedness, but as to such unmatured portion, this instrument shall remain
in full force and effect just as though no sale had been made under the
provisions of this paragraph and it is further agreed that several sales may be
made without exhausting the right of sale for any unmatured portion of the
Indebtedness or for any future breach of the covenants, conditions or
stipulations set out herein.

 

 14 

 

 

Deficiency.

 

(A)IN THE EVENT AN INTEREST IN ANY OF THE PROPERTY AND PERSONAL PROPERTY IS
FORECLOSED UPON PURSUANT TO A JUDICIAL OR NONJUDICIAL FORECLOSURE SALE, GRANTOR
AGREES THAT, NOTWITHSTANDING THE PROVISIONS OF SECTIONS 51.003, 51.004, AND
51.005 OF THE TEXAS PROPERTY CODE (AS THE SAME MAY BE AMENDED FROM TIME TO
TIME), AND TO THE EXTENT PERMITTED BY LAW, BENEFICIARY SHALL BE ENTITLED TO SEEK
A DEFICIENCY JUDGMENT FROM GRANTOR EQUAL TO THE DIFFERENCE BETWEEN THE AMOUNT
OWING UNDER THE RECOURSE OBLIGATIONS (AS DEFINED IN THE NOTE) AND THE AMOUNT FOR
WHICH THE PROPERTY AND PERSONAL PROPERTY WERE SOLD PURSUANT TO JUDICIAL OR
NONJUDICIAL FORECLOSURE SALE.  IN THE EVENT THAT BENEFICIARY FIRST OBTAINS A
JUDGMENT AGAINST GRANTOR AND ANY OTHER PARTY OBLIGATED ON THE NOTE AND THEN
JUDICIALLY FORECLOSES, BENEFICIARY SHALL BE ENTITLED TO ENFORCE THE JUDGMENT
AGAINST GRANTOR OR SAID PARTY IN AN AMOUNT EQUAL TO THE DIFFERENCE BETWEEN THE
AMOUNT OWING ON THE JUDGMENT AND THE AMOUNT FOR WHICH THE PROPERTY AND PERSONAL
PROPERTY WERE SOLD PURSUANT TO A POST-JUDGMENT JUDICIAL FORECLOSURE SALE. 
GRANTOR EXPRESSLY RECOGNIZES THAT THIS SECTION CONSTITUTES A WAIVER OF THE
ABOVE-CITED PROVISIONS OF THE TEXAS PROPERTY CODE WHICH WOULD OTHERWISE PERMIT
GRANTOR AND OTHER PERSONS AGAINST WHOM RECOVERY OF DEFICIENCIES IS SOUGHT OR ANY
GUARANTOR INDEPENDENTLY (EVEN ABSENT THE INITIATION OF DEFICIENCY PROCEEDINGS
AGAINST THEM) TO PRESENT COMPETENT EVIDENCE OF THE FAIR MARKET VALUE OF THE
PROPERTY AND PERSONAL PROPERTY AS OF THE DATE OF THE FORECLOSURE SALE AND OFFSET
AGAINST ANY DEFICIENCY THE AMOUNT BY WHICH THE FORECLOSURE SALE PRICE IS
DETERMINED TO BE LESS THAN SUCH FAIR MARKET VALUE.  GRANTOR FURTHER RECOGNIZES
AND AGREES THAT THIS WAIVER CREATES AN IRREBUTTABLE PRESUMPTION THAT THE
FORECLOSURE SALE PRICE IS EQUAL TO THE FAIR MARKET VALUE OF THE PROPERTY AND
PERSONAL PROPERTY FOR PURPOSES OF CALCULATING DEFICIENCIES OWED BY GRANTOR, ANY
GUARANTOR, AND OTHERS AGAINST WHOM RECOVERY OF A DEFICIENCY IS SOUGHT.

 

 15 

 

 

(B)ALTERNATIVELY, IN THE EVENT THE WAIVER PROVIDED FOR IN (A) ABOVE IS
DETERMINED BY A COURT OF COMPETENT JURISDICTION TO BE UNENFORCEABLE, THE
FOLLOWING SHALL BE THE BASIS FOR THE FINDER OF FACT'S DETERMINATION OF THE FAIR
MARKET VALUE OF THE PROPERTY AND PERSONAL PROPERTY AS OF THE DATE OF THE
FORECLOSURE SALE IN PROCEEDINGS GOVERNED BY SECTIONS 51.003, 51.004 AND 51.005
OF THE TEXAS PROPERTY CODE (AS AMENDED FROM TIME TO TIME):  (I) THE PROPERTY AND
PERSONAL PROPERTY SHALL BE VALUED IN AN "AS IS" CONDITION AS OF THE DATE OF THE
FORECLOSURE SALE, WITHOUT ANY ASSUMPTION OR EXPECTATION THAT THE PROPERTY AND
PERSONAL PROPERTY WILL BE REPAIRED OR IMPROVED IN ANY MANNER BEFORE A RESALE OF
THE PROPERTY AND PERSONAL PROPERTY AFTER FORECLOSURE; (II) THE VALUATION SHALL
BE BASED UPON AN ASSUMPTION THAT THE FORECLOSURE PURCHASER DESIRES A RESALE OF
THE PROPERTY AND PERSONAL PROPERTY FOR CASH PROMPTLY (BUT NO LATER THAN TWELVE
(12) MONTHS) FOLLOWING THE FORECLOSURE SALE; (III) ALL REASONABLE CLOSING COSTS
CUSTOMARILY BORNE BY THE SELLER IN COMMERCIAL REAL ESTATE TRANSACTIONS SHOULD BE
DEDUCTED FROM THE GROSS FAIR MARKET VALUE OF THE PROPERTY AND PERSONAL PROPERTY,
INCLUDING, WITHOUT LIMITATION, BROKERAGE COMMISSIONS, TITLE INSURANCE, A SURVEY
OF THE PROPERTY, TAX PRORATIONS, ATTORNEYS' FEES, AND MARKETING COSTS; (IV) THE
GROSS FAIR MARKET VALUE OF THE PROPERTY AND PERSONAL PROPERTY SHALL BE FURTHER
DISCOUNTED TO ACCOUNT FOR ANY ESTIMATED HOLDING COSTS ASSOCIATED WITH
MAINTAINING THE PROPERTY AND PERSONAL PROPERTY PENDING SALE, INCLUDING, WITHOUT
LIMITATION, UTILITIES EXPENSES, PROPERTY MANAGEMENT FEES, TAXES AND ASSESSMENTS
(TO THE EXTENT NOT ACCOUNTED FOR IN (III) ABOVE), AND OTHER MAINTENANCE,
OPERATIONAL AND OWNERSHIP EXPENSES; AND (V) ANY EXPERT OPINION TESTIMONY GIVEN
OR CONSIDERED IN CONNECTION WITH A DETERMINATION OF THE FAIR MARKET VALUE OF THE
PROPERTY AND PERSONAL PROPERTY MUST BE GIVEN BY PERSONS HAVING AT LEAST FIVE (5)
YEARS EXPERIENCE IN APPRAISING PROPERTY SIMILAR TO THE PROPERTY AND PERSONAL
PROPERTY AND WHO HAVE CONDUCTED AND PREPARED A COMPLETE WRITTEN APPRAISAL OF THE
PROPERTY AND PERSONAL PROPERTY TAKING INTO CONSIDERATION THE FACTORS SET FORTH
ABOVE.

 

Appraisement, Stay and Redemption Laws. Grantor expressly waives and
relinquishes the benefit of all laws now existing or that may hereafter be
enacted providing for any appraisement before sale of any of the Property,
commonly known as Appraisement Laws, and also the benefit of all laws that may
hereafter be enacted in any way extending the time for the enforcement or the
collection of the Indebtedness, or creating or extending a period for redemption
from any sale made to collect the Indebtedness, commonly known as Stay Laws and
Redemption Laws.

 

 16 

 

 

Prohibition on Transfer/One-Time Transfer. The present ownership and management
of the Property is a material consideration to Beneficiary in making the loan
secured by this instrument, and Grantor shall not (i) convey title to all or any
part of the Property, (ii) enter into any contract to convey (land
contract/installment sales contract/contract for deed) title to all or any part
of the Property which gives a purchaser possession of, or income from, the
Property prior to a transfer of title to all or any part of the Property
("Contract to Convey") or (iii) cause or permit a Change in the Proportionate
Ownership (as hereinafter defined) of Grantor except as expressly permitted in
this provision entitled "Prohibition on Transfer/One-Time Transfer". Any such
conveyance, entering into a Contract to Convey or Change in the Proportionate
Ownership of Grantor shall constitute a default under the terms of this
instrument.

 

"Change in the Proportionate Ownership" means a change in, or the existence of a
lien on, the direct or indirect ownership interests of Grantor.

 

Notwithstanding anything in this provision entitled "Prohibition on
Transfer/One-Time Transfer", the following transfers (each a "Permitted
Transfer") shall be deemed not to be a Change in the Proportionate Ownership of
Grantor and shall be permitted without the prior written consent of Beneficiary:

 

(1)a transfer by devise or descent or by operation of law upon the death of any
individual which is a direct or indirect owner of Grantor so long as, after
giving effect to such transfer, the Carroll Control Conditions (as hereinafter
defined) continue to be satisfied; provided, however, that if, as a result of
any such transfer, the Carroll Control Conditions are not satisfied, a transfer
as a result of the death of the Key Individuals (as hereinafter defined) shall
be deemed not to be a Change in the Proportionate Ownership of Grantor if the
replacement of the applicable Key Individual as the individual controlling the
Carroll Member (as hereinafter defined) is acceptable to Beneficiary;

 

(2)a transfer (a "BR to Carroll Transfer") of the membership interests in BR
Carroll DFW Portfolio JV, LLC, a Delaware limited liability company, ("Venture")
the sole member of Grantor, by BR DFW Portfolio JV Member, LLC, a Delaware
limited liability company, ("BR Member") to Carroll Co-Invest III DFW Portfolio,
LLC, a Georgia limited liability company, ("Carroll Member") provided that the
following provisions shall apply in connection with any BR to Carroll Transfer:
(A) the Carroll Control Conditions remain satisfied after the BR to Carroll
Transfer, (B) no default under the Loan Documents has occurred and is
continuing; provided, however, if the BR to Carroll Transfer would cure the
default, the BR to Carroll Transfer must occur within 60 days after all
conditions in this provision entitled "Prohibition on Transfer/One-Time
Transfer" have been met to Beneficiary's satisfaction; (C) Beneficiary has
received copies of the BR to Carroll Transfer documents and received
organizational charts reflecting the structure of Grantor prior to and after the
BR to Carroll Transfer and copies of the then-current organizational documents
of Grantor, including any amendments; (D) Grantor provides Beneficiary with at
least 10 days prior written notice of the proposed BR to Carroll Transfer; (E)
Grantor pays or reimburses Beneficiary, upon demand, for all of Beneficiary's
reasonable out-of-pocket costs (including reasonable attorneys' fees) actually
incurred in reviewing the proposed BR to Carroll Transfer, and (F) the Carroll
Principal shall reaffirm its status as a guarantor under that certain Guarantee
of Recourse Obligations of even date herewith executed by the Principals in
favor of Beneficiary (the "Guarantee of Recourse Obligations") and Beneficiary
will release BR Principal from all of its obligations under the Guarantee of
Recourse Obligations;

 

 17 

 

 

(3)a transfer (a "Carroll to BR Transfer") of membership interests in Venture by
the Carroll Member to the BR Member. The following provisions shall apply in
connection with any Carroll to BR Transfer: (A) the BR Control Conditions (as
hereinafter defined) remain satisfied, (B) no default under the Loan Documents
has occurred and is continuing; provided, however, if the Carroll to BR Transfer
would cure the default, the Carroll to BR Transfer must occur within 60 days
after all conditions in this provision entitled "Prohibition on
Transfer/One-Time Transfer" have been met to Beneficiary's satisfaction; (C)
Beneficiary has received copies of the Carroll to BR Transfer documents and
received organizational charts reflecting the structure of Grantor prior to and
after the Transfer and copies of the then-current organizational documents of
Grantor, including any amendments; (D) Grantor provides Beneficiary with at
least 10 days prior written notice of the proposed Transfer; (E) Grantor pays or
reimburses Beneficiary, upon demand, for all of Beneficiary's reasonable
out-of-pocket costs (including reasonable attorneys' fees) actually incurred in
reviewing the Transfer, and (F) the BR Principal shall reaffirm its status as a
guarantor under the Guarantee of Recourse Obligations and Beneficiary will
release the Carroll Principal from all of its obligations under the Guarantee of
Recourse Obligations;

 

(4)a transfer of direct or indirect interests in BR Member to one or more
Affiliates of BR Principal (as hereinafter defined), provided that after such
transfer the BR Control Conditions remain satisfied;

 

(5)a transfer (including, without limitation, any issuance or redemption) of any
direct or indirect ownership interests of Bluerock Residential Holdings, LP, a
Delaware limited partnership, ("BR Operating Partnership") or any Affiliate of
BR Principal which in the future is a member of BR Member or BRG DFW Portfolio,
LLC, a Delaware limited liability company, provided after such transfer (i) the
Affiliate of BR Principal continues to be controlled by the BR Principal or
Ramin Kamfar and/or the BR Operating Partnership and BR Principal continue to be
controlled by Ramin Kamfar, and (ii) the BR Control Conditions otherwise remain
satisfied;

 

 18 

 

 

(6)any transfers (including, without limitation, any issuance or redemption) of
direct or indirect ownership interests in Carroll Multifamily Real Estate Fund
III, LP, a Delaware limited partnership, ("Carroll Multifamily Fund III") MPC
Property Holdings III, LLC, a Georgia limited liability company, ("MPC
Property") MPC Partnership Holdings LLC, a Georgia limited liability company,
("MPCH") or CE Fund III, LLC, a Georgia liability company, ("CE Fund III") so
long as following such transfer: (A) the Carroll Control Conditions are
satisfied, and (B) an entity controlled, directly or indirectly, by one of the
Key Individuals owns more than 50% of the direct or indirect ownership interests
of the Carroll Member; and

 

(7)a transfer of direct or indirect interests in BR Member in conjunction with a
sale of a majority (or all) of the outstanding shares (or partnership interests)
of BR Principal or BR Operating Partnership, or a merger, combination or
"roll-up" of BR Principal or BR Operating Partnership into a partnership,
limited liability company, or other entity or participation in an UPREIT,
DOWNREIT or similar transaction with a real estate investment trust or other
entity (any of the foregoing hereinafter referred to as a "REIT Sale"), where
the succeeding entity has a net worth and liquidity no less than that of BR
Principal or BR Operating Partnership.

 

As used herein, the "Carroll Control Conditions" means that either of Josh
Champion or M. Patrick Carroll (each a "Key Individual" and collectively, the
"Key Individuals") will continue to control the Carroll Member and will continue
to have at least the same degree of control over Grantor and Venture as it does
on the date hereof (subject to the rights of the BR Member under the various
organizational documents).

 

As used herein, the "BR Control Conditions" means that the BR Principal will
continue to exercise at least the same degree of control over Grantor and
Venture as it does on the date hereof (subject to the rights of the Carroll
Member under the various organizational documents).

 

As used herein, an "Affiliate of BR Principal" means an entity which is
controlled by BR Principal or Ramin Kamfar.

 

As used herein, "control", "controls", or "controlled by" means, with respect to
an entity, the possession by another entity or individual, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such entity, whether through the ownership of voting securities, by
contract or otherwise.

 

 19 

 

 

Notwithstanding the above, provided there is then no default in the terms and
conditions of any Loan Document, and upon prior written request from Grantor,
Beneficiary shall not withhold its consent to a one-time transfer of all but not
less than all of the Property to a single entity or individual, provided:

 

(i)the Property shall have achieved Debt Service Coverage (as hereinafter
defined) of at least 1.50 for the last full fiscal year and there are no junior
liens on the Property;

 

(ii)the transferee or an owner of the transferee (the "Creditworthy Party") has
a net worth, determined in accordance with generally accepted accounting
principles, of at least $50,000,000.00 with cash and cash equivalents of at
least $2,500,000.00 after funding the equity needed to close the purchase and a
minimum overall real estate portfolio debt service coverage ratio of 1.25 for
the prior twelve (12) month period. In the event that transferee shall satisfy
the financial requirements set forth in this subsection (ii), all references to
Creditworthy Party in subsections (iii) through (vi) hereafter shall be deemed
deleted;

 

(iii)the transferee or the Creditworthy Party is experienced in the ownership
and management of at least 1,500 apartment units;

 

(iv)the transferee, the Creditworthy Party and all persons and entities owning
(directly or indirectly) an ownership interest in the transferee or the
Creditworthy Party are not (and have never been) (a) subject to any bankruptcy,
reorganization or insolvency proceedings or any criminal charges or proceedings,
or (b) a litigant, plaintiff or defendant in any suit brought against or by
Beneficiary;

 

(v)pursuant to written documentation prepared by and satisfactory to
Beneficiary, the transferee assumes and the Creditworthy Party guarantees, all
of the obligations and liabilities of Grantor under the Loan Documents, whether
arising prior to or after the date of the transfer of the Property, and
Beneficiary receives a satisfactory enforceability opinion with respect thereto
from counsel approved by Beneficiary;

 

(vi)the Creditworthy Party executes Beneficiary's then current form of Guarantee
of Recourse Obligations, the Creditworthy Party and the transferee execute
Beneficiary's then current form of Environmental Indemnity Agreement, and
Beneficiary receives a satisfactory enforceability opinion with respect to the
foregoing from counsel approved by Beneficiary;

 

 20 

 

 

(vii)an environmental report on the Property which meets Beneficiary's then
current requirements and is updated to no earlier than ninety (90) days prior to
the date of transfer, is provided to Beneficiary at least thirty (30) days prior
to the date of transfer and the results of the report are satisfactory to
Beneficiary at the time of transfer;

 

(viii)Grantor and Principals (a) shall remain liable under the Environmental
Indemnity Agreement dated of even date herewith, except for acts or occurrences
after the date of transfer of the Property and (b) shall, except as provided in
(a) above, be released from all obligations and liabilities under the Loan
Documents;

 

(ix)Beneficiary receives an endorsement to its policy of title insurance,
satisfactory to Beneficiary insuring Beneficiary's lien on the Property as a
first and valid lien subject only to liens and encumbrances theretofore approved
by Beneficiary;

 

(x)pursuant to written documentation prepared by and satisfactory to
Beneficiary, the transferee (a) acknowledges that, in furtherance and not in
limitation of clause (v) above, it shall be bound by the representation and
warranty contained in the provision hereof entitled "Business Restriction
Representation and Warranty", and (b) certifies that such representation and
warranty is true and correct as of the date of transfer and shall remain true
and correct at all times during the term of the Note; and

 

(xi)the outstanding balance of the Note at the time of the transfer is not more
than 65% of the gross purchase price of the Property payable by transferee to
Borrower.

 

If Grantor shall make a one-time transfer pursuant to the above conditions,
Beneficiary shall be paid a fee equal to one percent (1%) of the then
outstanding balance of the Note at the time of transfer. The fee shall be paid
on or before the closing date of such one-time transfer. At the time of such
transfer, no modification of the interest rate or repayment terms or other
material terms of the Note will be required except as set forth in the next
paragraph.

 

No subsequent transfers of the Property shall be allowed and no Change in the
Proportionate Ownership of transferee shall be allowed without Beneficiary's
prior written consent. Notwithstanding the foregoing, Grantor and Beneficiary
agree that the exceptions to the prohibition of a Change in the Proportionate
Ownership of such transferee do not pertain to the organizational structure of
such transferee, and accordingly, said exceptions shall be revised with changes
proposed by such transferee that are reasonably acceptable to Beneficiary.

 

 21 

 

 

"Debt Service Coverage" means a number calculated by dividing Net Operating
Income Available for Debt Service for a fiscal period by the debt service during
the same fiscal period under all indebtedness (including the Indebtedness)
secured by any portion of the Property. For purposes of the preceding sentence,
"debt service" means the actual debt service due under all indebtedness secured
by any portion of the Property based upon an amortization schedule which is the
shorter of the actual amortization schedule or 30 years (whether or not
amortization is actually required) and, if an accrual loan, as if interest and
principal on such indebtedness were due monthly.

 

"Net Operating Income Available for Debt Service" means net income (prior to
giving effect to any capital gains or losses and any extraordinary items) from
the Property, determined in accordance with generally accepted accounting
principles, for a fiscal period, plus (to the extent deducted in determining net
income from the Property):

 

A)interest on indebtedness secured by any portion of the Property for such
fiscal period;

 

B)depreciation, if any, of fixed assets at or constituting the Property for such
fiscal period;

 

C)amortization of costs incurred in connection with any indebtedness secured by
any portion of the Property and leasing commissions which have been prepaid;

 

less:

 

D)if applicable, an amount (positive or negative) to offset any rent averaging
adjustment resulting from adherence to FASB-13;

 

E)the amortization of free rent and any other tenant concessions and promotional
items not deducted in the calculation of net income above;

 

F)the amount, if any, by which actual gross income during such fiscal period
exceeds that which would be earned from the rental of 93% of the gross leasable
area in the Property;

 

G)the amount, if any, by which the actual management fee is less than 3% of
gross revenue during such fiscal period;

 

H)the amount, if any, by which the actual real estate taxes are less than
$3,621.00 per unit per annum; and

 

 22 

 

 

I)the amount, if any, by which total operating expenses, excluding management
fees, real estate taxes and replacement reserves, are less than $3,579.00 per
unit per annum.

 

All adjustments to net income referenced above shall be calculated in a manner
reasonably satisfactory to Beneficiary.

 

Financial Statements. Grantor agrees to furnish to Beneficiary:

 

(A)          the following financial statements for the Property within 90 days
after the close of each year of the Grantor (the "Property Financial Statements
Due Date"):

 

(i)          an unaudited statement of operations for such fiscal year with a
detailed line item break-down of all sources of income and expenses, including
capital expenses broken down between leasing commissions, tenant improvements,
capital maintenance, common area renovation, and expansion; and

 

(ii)          a current rent roll identifying location, leased area, lease begin
and end dates, current contract rent, expense reimbursements, and any other
recovery items; and

 

(iii)          an operating budget for the current fiscal year; and

 

(B)          the following financial statements that Beneficiary may, in
Beneficiary's sole discretion, require from time to time within 20 days after
receipt of a written request from Beneficiary (the "Requested Financial
Statements Due Date") (provided, however, that in no event may Beneficiary make
such written request more often than once in any twelve consecutive month period
during the term of the Note, unless an Event of Default has occurred and is
continuing):

 

(i)an unaudited balance sheet for the Property as of the last day of Grantor's
most recently closed fiscal year; and

 

(ii)an unaudited balance sheet for Grantor as of the last day of Grantor's most
recently closed fiscal year; and

 

(iii)an unaudited balance sheet for each Principal as of the last day of each
such Principal’s most recently closed fiscal year; and

 

(iv)an unaudited statement of cash flows for the Property as of the last day of
Grantor's most recently closed fiscal year; and

 

 23 

 

 

(v)an unaudited statement of cash flows for the Grantor as of the last day of
Grantor's most recently closed fiscal year.

 

Furthermore, Grantor shall furnish to Beneficiary within 20 days after receipt
of a written request from Beneficiary (the "Additional Requested Financial
Statements Due Date") such reasonable financial and management information in
the possession of, or accessible to, Grantor which Beneficiary reasonably
determines to be useful in Beneficiary's monitoring of the value and condition
of the Property, Grantor, or Principals.

 

The Property Financial Statements Due Date, the Requested Financial Statements
Due Date, and the Additional Requested Financial Statements Due Date are each
sometimes hereinafter referred to as a "Financial Statements Due Date".

 

Notwithstanding the foregoing, in no event shall a Financial Statements Due Date
for a particular financial statement be prior to the 90th day following the
close of the fiscal year covered by such financial statement.

 

If audited, the financial statements identified in sections (A)(i), (A)(ii), and
(B)(i) through (B)(v) above shall each be prepared in accordance with generally
accepted accounting principles or such other method of accounting acceptable to
Beneficiary in its reasonable discretion by a certified public accountant
reasonably satisfactory to Beneficiary. All unaudited statements shall contain a
certification by a senior officer of Grantor stating that they have been
prepared in accordance with generally accepted accounting principles or such
other method of accounting acceptable to Beneficiary in its reasonable
discretion and that they are true and correct in all material respects. The
expense of preparing all of the financial statements required in (A) and (B)
above shall be borne by Grantor.

 

In addition to all other remedies available to Beneficiary hereunder, at law and
in equity, if any financial statement, additional information or proof of
payment of property taxes and assessments is not furnished to Beneficiary as
required in this provision entitled "Financial Statements" and in the provision
entitled "Taxes and Special Assessments", within 30 days after Beneficiary shall
have given written notice to Grantor that it has not been received as required,

 

(x) interest on the unpaid principal balance of the Indebtedness shall as of the
applicable Financial Statements Due Date or the date such additional information
or proof of payment of property taxes and assessments was due, accrue and become
payable at a rate equal to the sum of the Interest Rate (as defined in the Note)
plus one percent (1%) per annum (the "Increased Rate"); and

 

(y) Beneficiary may elect to obtain an independent appraisal and audit of the
Property at Grantor's expense, and Grantor agrees that it will, upon request,
promptly make Grantor's books and records regarding the Property available to
Beneficiary and the person(s) performing the appraisal and audit (which
obligation Grantor agrees can be specifically enforced by Beneficiary).

 

 24 

 

 

Prior to the Initial Amortization Date (as defined in the Note), the amount of
the payments due under the Note during the time in which the Increased Rate
shall be in effect shall be increased to reflect the Increased Rate. On and
after the Initial Amortization Date, the amount of payments due during the time
in which the Increased Rate is in effect shall be changed to an amount which is
sufficient to amortize the then unpaid balance at the Increased Rate during the
then remaining portion of a period of 30 years commencing on the 10th day of the
month preceding the Initial Amortization Date (the "Amortization Period
Commencement Date"). Interest shall continue to accrue and be due and payable
monthly at the Increased Rate until the date (the "Receipt Date") on which all
of the financial statements, additional information and proof of payment of
property taxes and assessments shall be received by Beneficiary. Commencing on
the Receipt Date, interest on the unpaid principal balance of the Note shall
again accrue at the Interest Rate. Prior to the Initial Amortization Date, the
payments due during the remainder of the term of the Note shall be reduced to
reflect the Interest Rate. On and after the Initial Amortization Date, the
payments due during the remainder of the term of the Note shall be changed to an
amount which is sufficient to amortize the then unpaid principal balance at the
Interest Rate during the then remaining portion of a period of 30 years
commencing with the Amortization Period Commencement Date. Notwithstanding the
foregoing, Beneficiary shall have the right to conduct an independent audit at
its own expense at any time (upon not less than five (5) business days prior
written notice) provided, however, in no event shall Beneficiary conduct such
audit more often than once in any twelve consecutive month period during the
term of the Note unless an Event of Default has occurred.

 

Compliance With Water Regulations. Grantor agrees to abide by all the statutes
of the state in which the Property is located and the rules and regulations of
any and all federal, state and local authority having jurisdiction over the use
and distribution of water or water resources, and shall not transfer, sell,
assign or relinquish the water rights now held or hereafter acquired covering
the Property without the written consent of the Beneficiary.

 

Property Management. The management company for the Property shall be
satisfactory to Beneficiary. Beneficiary acknowledges and agrees that Carroll
Management Group, LLC, a Georgia limited liability company, is a satisfactory
management company. Any change in the management company without the prior
written consent of Beneficiary shall constitute a default under this instrument.

 

Deposits by Grantor. To assure the timely payment of real estate taxes and
special assessments (including personal property taxes, if appropriate), upon
the occurrence of an Event of Default, Beneficiary shall thenceforth have the
option to require Grantor to deposit monthly payments with Beneficiary in an
amount equal to the previous year's actual property taxes and any known special
assessments for the next year divided by 12 with the first deposit to be twice
said amount. If at any time the funds so held by Beneficiary shall be
insufficient to pay any of said expenses, Grantor shall, upon receipt of notice
thereof, immediately deposit such additional funds as may be necessary to remove
the deficiency. All funds so deposited shall be irrevocably appropriated to
Beneficiary and shall be used either for the payment of such real estate taxes
and special assessments or, at the option of Beneficiary after an Event of
Default, the Indebtedness with the prepayment fee due thereunder. Beneficiary
may deduct from any amounts so held, any fees, costs or expenses actually
incurred in connection with holding such amounts and/or paying amounts to taxing
authorities or other parties, including, without limitation any fees, costs or
expenses associated with paying amounts via e-check or electronically.

 

 25 

 

 

Notices. Any notices, demands, requests and consents permitted or required
hereunder or under any other Loan Document shall be in writing, may be delivered
personally or sent by certified mail with postage prepaid or by reputable
courier service with charges prepaid. Any notice or demand sent to Grantor by
certified mail or reputable courier service shall be addressed to Grantor at c/o
Carroll Organization, 3340 Peachtree Road NE, Suite 2250, Atlanta, GA, 30326,
Attn: Eddy Chan, together with a required copy c/o Bluerock Real Estate, LLC,
712 Fifth Avenue, New York, NY, 10019, Attn: Jordon Ruddy and Michael Konig,
Esq., or such other address in the United States of America as Grantor shall
designate in a notice to Beneficiary given in the manner described herein. Any
notice sent to Beneficiary by certified mail or reputable courier service shall
be addressed to The Northwestern Mutual Life Insurance Company to the attention
of the Real Estate Investment Department at 720 East Wisconsin Avenue,
Milwaukee, WI, 53202, or at such other addresses as Beneficiary shall designate
in a notice given in the manner described herein. Any notice given to
Beneficiary shall refer to the Loan No. set forth above. Any notice or demand
hereunder shall be deemed given when received. Any notice or demand which is
rejected, the acceptance of delivery of which is refused or which is incapable
of being delivered during normal business hours at the address specified herein
or such other address designated pursuant hereto shall be deemed received as of
the date of attempted delivery.

 

Modification of Terms. Without affecting the liability of Grantor or any other
person (except any person expressly released in writing) for payment of the
Indebtedness or for performance of any obligation contained herein and without
affecting the rights of Beneficiary with respect to any security not expressly
released in writing, Beneficiary may, at any time and from time to time, either
before or after the maturity of the Note, without notice or consent: (i) release
any person liable for payment of all or any part of the Indebtedness or for
performance of any obligation; (ii) make any agreement extending the time or
otherwise altering the terms of payment of all or any part of the Indebtedness,
or modifying or waiving any obligation, or subordinating, modifying or otherwise
dealing with the lien or charge hereof; (iii) exercise or refrain from
exercising or waive any right Beneficiary may have; (iv) accept additional
security of any kind; (v) release or otherwise deal with any property, real or
personal, securing the Indebtedness, including all or any part of the Property.

 

 26 

 

 

Exercise of Options. Whenever, by the terms of this instrument, of the Note or
any of the other Loan Documents, Beneficiary is given any option, such option
may be exercised when the right accrues, or at any time thereafter, and no
acceptance by Beneficiary of payment of Indebtedness in default shall constitute
a waiver of any default then existing and continuing or thereafter occurring.

 

Nature and Succession of Agreements. Each of the provisions, covenants and
agreements contained herein shall inure to the benefit of, and be binding on,
the heirs, executors, administrators, successors, grantees, and assigns of the
parties hereto, respectively, and the term "Beneficiary" shall include the owner
and holder of the Note.

 

Legal Enforceability. No provision of this instrument, the Note or any other
Loan Documents shall require the payment of interest or other obligation in
excess of the maximum permitted by law. If any such excess payment is provided
for in any Loan Documents or shall be adjudicated to be so provided, the
provisions of this paragraph shall govern and Grantor shall not be obligated to
pay the amount of such interest or other obligation to the extent that it is in
excess of the amount permitted by law.

 

Limitation of Liability. Notwithstanding any provision contained herein to the
contrary, the personal liability of Grantor shall be limited as provided in the
Note.

 

Miscellaneous. Time is of the essence in each of the Loan Documents. The
remedies of Beneficiary as provided herein or in any other Loan Document or at
law or in equity shall be cumulative and concurrent, and may be pursued singly,
successively, or together at the sole discretion of Beneficiary, and may be
exercised as often as occasion therefor shall occur; and neither the failure to
exercise any such right or remedy nor any acceptance by Beneficiary of payment
of Indebtedness in default shall in any event be construed as a waiver or
release of any right or remedy. Neither this instrument nor any other Loan
Document may be modified or terminated orally but only by agreement or discharge
in writing and signed by Grantor and Beneficiary. If any of the provisions of
any Loan Document or the application thereof to any persons or circumstances
shall to any extent be invalid or unenforceable, the remainder of such Loan
Document and each of the other Loan Documents, and the application of such
provision or provisions to persons or circumstances other than those as to whom
or which it is held invalid or unenforceable, shall not be affected thereby, and
every provision of each of the Loan Documents shall be valid and enforceable to
the fullest extent permitted by law.

 

Waiver of Jury Trial. Grantor hereby waives any right to trial by jury with
respect to any action or proceeding (a) brought by Grantor, Beneficiary or any
other person relating to (i) the obligations secured hereby and/or any
understandings or prior dealings between the parties hereto or (ii) the Loan
Documents or the Environmental Indemnity Agreement, or (b) to which Beneficiary
is a party.

 

 27 

 

 

Captions. The captions contained herein are for convenience and reference only
and in no way define, limit or describe the scope or intent of, or in any way
affect this instrument.

 

Governing Law. This instrument, the interpretation hereof and the rights,
obligations, duties and liabilities hereunder shall be governed and controlled
by the laws of the state in which the Property is located.

 

(Remainder of page intentionally left blank;

Signature and Acknowledgment of Grantor follows on next page)

 

 28 

 

 

IN WITNESS WHEREOF, this instrument has been executed by the Grantor as of the
day and year first above written.

 

  BR CARROLL KELLER CROSSING, LLC,   a Delaware limited liability company      
  By: /s/ Jordan Ruddy   Name:   Jordan Ruddy   Title:     Authorized Signatory

 

STATE OF NEW YORK )     ) ss.   COUNTY OF NEW YORK )  

 

BEFORE ME, the undersigned authority, on this day personally appeared Jordan
Ruddy, known to me to be the person whose name is subscribed to the foregoing
instrument, and known to me to be the Authorized Signatory of BR CARROLL KELLER
CROSSING, LLC, a Delaware limited liability company, and acknowledged to me that
he or she executed said instrument for the purposes and considerations therein
expressed, and as the act of said limited liability company.

 

GIVEN under my hand and official seal, this 23rd day of October, 2015.

 

  /s/ Sharjana Rohman   Sharjana Rohman, Notary Public

 

My commission expires: January 30, 2016

 

  [Notary Seal]

 

 29 

 

 

EXHIBIT "A"

 

(Description of Property)

 

BEING 19.729 acres of land situated in the John Edmonds Survey, Abstract Number
457 and being all of Lot 1, Block 1, The Sovereign Addition, an addition to the
City of Fort Worth, recorded in instrument number D213119066 of County Records,
Tarrant County, Texas and being all of those tracts of land (TRACT 1 and TRACT
2) described in deed to FW Tarrant Partners, LLC, recorded in instrument number
D212119066 of said County Records and being more particularly described by metes
and bounds as follows:

 

TRACT 1

 

BEING a tract of lands situated in the John Edmonds Survey, Abstract Number 457,
City of Fort Worth, Tarrant County, Texas and being all that certain tract
(TRACT 1) of land described in deed to Fw Tarrant Partners, LLC recorded in
Instrument Number D212074583 of County Records, Tarrant county, Texas and being
more particularly described by metes and bounds as follows:

 

BEGINNING at a railroad spike, found at the southeast corner of said Lot 1,
Block 1, being the Southeast corner of said Tract 1 and being the Southwest
corner Lot 1, Block A of Aventine at Parkway, an addition to the City of Fort
Worth recorded in Cabinet "A", Slide 9634 of said County Records and being in
the North right-of-way of North Tarrant Parkway (a 200 foot public
right-of-way);

 

THENCE S 89°36'34" W, 645.08 feet, with said North right-of-way, to a 5/8 inch
iron rod with plastic cap, stamped "Peleton", found at the Southwest corner of
said Lot 1, Block 1;

 

THENCE N 00°04'12" W, 1017.37 feet, departing said North right-of-way, to a 5/8
inch iron rod with plastic cap, stamped "Peleton" found in North line of said
Lot 1, Block 1 and being in the South line of Lot 8, Block 3, of Vineyards at
Heritage, an addition to the City of Fort Worth, recorded in Cabinet "A", Slide
6724 of said County Records;

 

THENCE N 42°31'20" E, 3.71 feet with said common line, to a 5/8 inch iron rod
with plastic cap stamped "Carter & Burgess", found;

 

THENCE N 56°28'50" E, 599.66 feet, continuing with said common line, to a 5/8
inch iron rod with plastic cap, stamped "Peleton", found;

 

THENCE N 46°57'14" E, 40.36 feet, to a 5/8 inch iron rod with plastic cap
stamped "Carter & Burgess", found at the Northerly Northeast corner of said Lot
1, Block 1 and being the Northwest corner of Lot 25x, Block 17 of Valley Brook,
an addition to the City of Fort Worth, recorded in Instrument Number D212271248
of said County Records;

 

 30 

 

 

THENCE S 60°30'46" E, 121.09 feet, to a 5/8 inch iron rod, with plastic cap
stamped "Carter & Burgess", found at the Northwest corner of aforesaid Lot 1,
Block A, Aventine at Parkway addition;

 

THENCE S 00°23'26" E, 1314.83 feet with the west line of said Lot 1, Block A, to
the POINT OF BEGINNING and containing 781,651 square feet or 17.944 acres of
land more or less.

 

TRACT 2

 

COMMENCING at a railroad spike, found at the Southeast corner of said Lot 1,
Block 1, being the Southeast corner of said Tract 1 and being the Southwest
corner Lot 1, Block a of Aventine at Parkway, an addition to the City of Fort
Worth recorded in Cabinet "A", Slide 9634 of said county records and being in
the north right-of-way of north Tarrant Parkway (a 200 foot public
right-of-way);

 

THENCE S 89°36'34" W, 645.08 feet, with said North right-of-way, to a 5/8 inch
iron rod with plastic cap, stamped "Peleton", found at the Southwest corner of
said Lot 1 Block 1;

 

THENCE N 00°04'12" W, 456.15 feet, departing said North right-of-way, with the
west line of said Lot 1, Block 1, Sovereign Addition, to a 5/8 inch iron rod
with plastic cap, stamped "Peloton" found at the South corner of aforementioned
tract 2 for the POINT OF BEGINNING;

 

THENCE N 46°55'14" W, 379.84 feet, to a 5/8 inch iron rod with plastic cap,
stamped "Peleton", found;

 

THENCE N 42°31'20" E, 409.47 feet to a 5/8 inch iron rod with plastic cap,
stamped "Peleton", found;

 

THENCE S 00°04'12" E, 561.22 feet to the POINT OF BEGINNING and containing
77,762 square feet or 1.785 acres of land, more or less.

 

TRACT 3: Easement Estate

 

Together with non-exclusive, perpetual easements for pedestrian and vehicular
ingress and egress, landscaping maintenance, and temporary construction granted
in the Access Easement and Maintenance Agreement recorded as Instrument No.
D212074584, Real Property Records, Tarrant County, Texas, as amended by First
Amendment to Access Easement and Maintenance Agreement recorded February 28,
2014 under Tarrant County Clerk's File Number D214039440 Official Public Records
of Tarrant County, Texas.

 



31 

 

  

FOR INFORMATIONAL PURPOSES ONLY:

TAX ID NO. 41652207

 

32 

